 

Exhibit 10.38

 

AMENDMENT TO THE
BPZ RESOURCES, INC.
2007 DIRECTORS’ COMPENSATION INCENTIVE PLAN

 

WHEREAS, BPZ Resources, Inc. (the “Company”) adopted and maintains the BPZ
Energy, Inc. 2007 Directors’ Compensation Incentive Plan (the “Plan”), effective
as of June 4, 2007, to provide an opportunity for its Directors to earn long
term incentive awards in consideration for their services;

 

WHEREAS, the Company now desires to amend the Plan to reserve additional shares
for issuance under the Plan.

 

NOW THEREFORE, effective as of June 20, 2014, the Plan is hereby amended by
replacing Section 6(a) with the following new Section 6(a) that shall read as
follows:

 

“(a)  Maximum Shares.  Subject to adjustment as provided in this Section 6,
there is hereby reserved for issuance under the Plan up to 4,000,000 shares of
Stock of the Company.”

 

 

*     *     *

 

IN WITNESS WHEREOF, BPZ Resources, Inc. has caused this Amendment to be executed
by its duly authorized representatives on this 20th day of June, 2014.

 

 



 

 

 

By:    /s/ Manuel Pablo Zúñiga-Pflücker                               

          Manuel Pablo Zúñiga-Pflücker
          President and Chief Executive Officer

 

 

 

 

 

By:    /s/ Richard Menniti                                      
          Richard Menniti
          Chief Financial Officer


 



 